DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 21-40 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 01/21/2022have been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-13 of U.S. Patent No. US 10,122,662. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application (Appl. No. 17/581,265) are broader than the claims in the U.S. Patent No. US 10,122,662.
Claim(s) 21-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. US 11,265,276. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application (Appl. No. 17/581,265) are broader than the claims in the U.S. Patent No. US 11,265,276.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-23, 28-30, and 35-37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Curtis, Timothy S. (Pub. No.: US 2008/0147812, hereinafter, “Curtis”).
Claims 21, 28, 35. Curtis teaches: 
A system for electronically transmitting messages over communication channels, the system comprising:  – in paragraphs [0008]-[0010] ([0008]-[0010] “a processing system: … transferring content to each recipient using the selected at least one available communications medium.”)
at least one database storing instructions; and – in paragraph [0229] ([0229] “The message data may be stored at any suitable location, such as in internal memory 401, or the remote database 211 ….”)
one or more processors configured to execute the instructions to perform operations including: – in paragraph [0181] ([0181] “the processor 400 is adapted to ….”)
displaying, over a network, a universal input field configured to accept messages for transmission over a plurality of different communication channels; – in paragraph [0186], [0187], [0205], [0206], [0227], Figs. 5-7 ([0186] “displays a user interface hereinafter referred to as a "message centre".” [0187] “the user interface could also be generated remotely and displayed using the computer system 203 … to the user on the computer system 203 using a suitable browser application.” [0205] “Message medium selector 717. Enables selection of message mediums to be used in a multi-medium message.” [0206] “Multiple recipients option 718. Enables multiple recipients to be selected.” [0227] “create a message, for example by selecting the edit message content or edit master message content 706, 707 controls.”)
receiving from a user device, over the network, in response to a user interacting with the universal input field, a message and an identification of one or more recipients; – in paragraphs [0212], [0223], [0228] ([0212] “At step 510, the user then selects the mediums to be used, causing these to be added to the medium selector 717 ….” [0223] “At step 520 the user selects a multiple recipient option 718, …. The computer system 203 determines available recipients from stored contactee details …. allowing the user to select desired recipients from the list at step 530.” [0228] “At step 560 the user edits or creates a message ….”)
determining, for each of the identified one or more recipients, a unique identifier associated with the respective recipient for each of a plurality of communication channels; – in paragraph [0225] ([0225] “if the recipient details for an individual include an e-mail address and mobile phone number only, this allows e-mail, phone and SMS communication only to be used.”)
automatically selecting one of the plurality of communication channels for each of the identified one or more recipients based on communication preferences or availability of the identified one or more recipients via each of the plurality of communication channels; – in paragraphs [0209], [0211], [0225], [0263] ([0209] “It will be appreciated by persons skilled in the art that … the available mediums displayed in the Message medium selector 717 will depend on a number of factors, such as the communications interfaces or devices present in the computer system 203, as well as the status of the computer system's connection to the communications networks 204, 206, and the base station 201.” [0211] “For real-time communications mediums, if there is a method of detecting availability of the recipient, … prior to attempting to communicate/send a message, then this can be incorporated into the process of determining which communications methods to use and updating the display.” [0225] “At step 535, the computer system 203 determines available mediums for each selected recipient. … Not only does it show which of the selected mediums is available, it also shows which ones have been automatically selected, based on the priorities given to each of the selected mediums.” [0263] “The Message Centre automatically selects communications mediums for each recipient according to the selected message medium priorities and the mediums available to each recipient.”)
modifying the displayed universal input field to display the automatically selected communication channel for each of the identified one or more recipients; and – in paragraphs [0211], [0225], [0263] ([0211] “For real-time communications mediums, if there is a method of detecting availability of the recipient, … prior to attempting to communicate/send a message, then this can be incorporated into the process of determining which communications methods to use and updating the display.” [0225] “At step 535, the computer system 203 determines available mediums for each selected recipient. … Not only does it show which of the selected mediums is available, it also shows which ones have been automatically selected, based on the priorities given to each of the selected mediums.” [0263] “The Message Centre automatically selects communications mediums for each recipient according to the selected message medium priorities and the mediums available to each recipient.”)
using the unique identifier associated with the respective recipient for the selected communication channel to electronically transmit the message to each of the one or more recipients via the communication channel automatically selected for the respective recipient. – in paragraphs [0229], [0235], [0247], [0265] ([0229] “allowing the user to select the send message option 710, at step 575.” [0235] “The message is then sent via the medium at step 615.” [0247] “The recipient then receives the message via all selected mediums available to the recipient.” [0265] “the user of the Message Centre may choose to send an SMS to all that have it available, an email to those that don't have SMS and a fax to those that have neither SMS or email in the belief that a text message is most likely to be noticed by the recipient, followed by email and then fax.”)

Claims 22, 29, 36. Curtis teaches The system of claim 21 – refer to the indicated claim for reference(s).
Curtis teaches:
wherein the plurality of communication channels includes at least one of: e-mail messaging, SMS text messaging, instant messaging, or social network messaging. – in paragraph [0262] ([0262] “the Message Centre allows for the combining of multiple communications mediums, such as SMS, email, letter, phone and fax, together into one overall message, sent to many recipients with each recipient receiving one or more personalised messages.”)

Claims 23, 30, 37. Curtis teaches The system of claim 21 – refer to the indicated claim for reference(s).
Curtis teaches:
wherein the one or more processors are configured to perform further operations including: determining whether each of the identified one or more recipients is available via the plurality of communication channels based on the determined unique identifier of each identified recipient for the plurality of communication channels. – in paragraphs [0209], [0211], [0225], [0245], [0392], [0398], [0512] ([0209] “It will be appreciated by persons skilled in the art that … the available mediums displayed in the Message medium selector 717 will depend on a number of factors, such as the communications interfaces or devices present in the computer system 203, as well as the status of the computer system's connection to the communications networks 204, 206, and the base station 201.” [0211] “For real-time communications mediums, if there is a method of detecting availability of the recipient, … prior to attempting to communicate/send a message, then this can be incorporated into the process of determining which communications methods to use and updating the display.” [0225] “At step 535, the computer system 203 determines available mediums for each selected recipient. … Not only does it show which of the selected mediums is available, it also shows which ones have been automatically selected, based on the priorities given to each of the selected mediums.” [0245] “Using highest priority (most preferred) medium only involves sending messages to multiple recipients using the most preferred (highest priority) medium available to each recipient, determined on a recipient-by-recipient basis.” [0392] “In this instance the computer system 203 stores an indication of whether the recipient has the medium available as a true or false indication, in a temporary table in the correct field for the associated medium at step 1730.” [0398] “The same colour as the rest of the record indicates that the message medium is available for the recipient ….” [0512] “the message medium availability for recipients is determined based on whether they have the medium or not.”) 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 24, 25, 31, 32, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curtis, Timothy S. (Pub. No.: US 2008/0147812, hereinafter, “Curtis”) in view of Clement et al. (Pub. No.: US 2005/0210112, hereinafter, “Clement”), and further in view of Castell et al. (Pub. No.: US 2009/0037413, hereinafter, “Castell”).
Claims 24, 31, 38. Curtis teaches The system of claim 21 – refer to the indicated claim for reference(s).
Curtis teaches:
wherein the one or more processors are configured to perform further operations including: ranking the plurality of communication channels based at least on behavior data of each of the identified one or more recipients, – in paragraphs [0209], [0211], [0225], [0245], [0263], [0392], [0398], [0512] ([0209] “It will be appreciated by persons skilled in the art that … the available mediums displayed in the Message medium selector 717 will depend on a number of factors, such as the communications interfaces or devices present in the computer system 203, as well as the status of the computer system's connection to the communications networks 204, 206, and the base station 201.” [0211] “For real-time communications mediums, if there is a method of detecting availability of the recipient, … prior to attempting to communicate/send a message, then this can be incorporated into the process of determining which communications methods to use and updating the display.” [0225] “At step 535, the computer system 203 determines available mediums for each selected recipient. … Not only does it show which of the selected mediums is available, it also shows which ones have been automatically selected, based on the priorities given to each of the selected mediums.” [0245] “Using highest priority (most preferred) medium only involves sending messages to multiple recipients using the most preferred (highest priority) medium available to each recipient, determined on a recipient-by-recipient basis.” [0263] “The Message Centre automatically selects communications mediums for each recipient according to the selected message medium priorities and the mediums available to each recipient.” [0392] “In this instance the computer system 203 stores an indication of whether the recipient has the medium available as a true or false indication, in a temporary table in the correct field for the associated medium at step 1730.” [0398] “The same colour as the rest of the record indicates that the message medium is available for the recipient ….” [0512] “the message medium availability for recipients is determined based on whether they have the medium or not.”)

	Curtis does not explicitly teach:
wherein the behavior data includes historical behavior data and current behavior data.
However, Clement teaches:
wherein the behavior data includes historical behavior data and current behavior data, – in paragraph [0025] ([0025] “the logic can flow to decision diamond 56, wherein the dispatch server accesses the user presence database shown in FIG. 1 to identify the messaging services the recipient computer currently has active, and/or to determine which messaging service might be indicated by the recipient computer as being preferred.”)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Curtis with Clement to include wherein the behavior data includes historical behavior data and current behavior data, as taught by Clement, in paragraph [0026], to apply heuristic rules to find the best service for communicating messages to the recipient.

	Combination of Curtis and Clement does not explicitly teach:
the historical behavior data including past usage information associated with one or more past communication channels previously used between each of the identified one or more recipients and the user.
However, Castell teaches:
the historical behavior data including past usage information associated with one or more past communication channels previously used between each of the identified one or more recipients and the user. – in paragraph [0017] ([0017] “When using a mobile device with multiple communications applications, such as e-mail, SMS, MMS, PIN to PIN and telephone, users may favor one application more than another for a particular contact. … For example, a user might text message his or her spouse more often than they email them, but might prefer to email his or her supervisor rather than text message them. Mobile devices and the systems that support them are capable of storing information about a user's past communications with particular contacts.”)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Curtis and Clement with Castell to include the historical behavior data including past usage information associated with one or more past communication channels previously used between each of the identified one or more recipients and the user, as taught by Castell, in paragraph [0002], to allow users to engage in, for example, electronic mail ("e-mail"), short message service ("SMS") communications, multimedia messaging services ("MMS") communications, personal identification number to personal identification number ("PIN to PIN") communications and telephone communications.

Claims 25, 32. Combination of Curtis, Clement, and Castell teaches The system of claim 24 – refer to the indicated claim for reference(s).
Curtis teaches:
wherein, if an identifier is not stored in relation to an identified recipient, of the identified one or more recipients, for a particular communication channel, of the plurality of communication channels, the one or more processors configured to perform further operations including: prior to ranking the plurality of communication channels, excluding the particular communication channel from the plurality of communication channels. – in paragraphs [0165], [0223] ([0165] “user can provide contact details for recipients for example by providing a phone number, fax number or the like.” [0223] “The computer system 203 determines available recipients from stored contactee details, which can be obtained from any one of a number of sources, such as an address book created using the message centre, or associated with an existing software application, by downloading recipient details from a remote store, such as the database 211, or the like. … In the event that no information regarding recipients is available, the computer system can display a dialogue box requesting that the user provide appropriate details.”)

Claim(s) 26, 33, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curtis, Timothy S. (Pub. No.: US 2008/0147812, hereinafter, “Curtis”) in view of Rosenberg et al. (Pub. No.: US 2008/0208984, hereinafter, “Rosenberg”).
Claims 26, 33, 39. Curtis teaches The system of claim 21 – refer to the indicated claim for reference(s).

Curtis does not explicitly teach:
wherein the single universal input field displays, for a limited period of time, a preview of one or more responses to the message.
However, Rosenberg teaches:
wherein the single universal input field displays, for a limited period of time, a preview of one or more responses to the message. – in paragraph [0031] (The notification 120 is generally only displayed for a limited time after a user has signed off, but the convert to email button 108 is displayed continuously until the chat user interface 102 is closed.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Curtis with Rosenberg to include wherein the single universal input field displays, for a limited period of time, a preview of one or more responses to the message, as taught by Curtis, in paragraph [0262], to enable multiple, disparate communications mediums to be combined in a meaningful, intuitive and highly automated way, for the purpose of sending personalised messages to multiple recipients.

Claim(s) 27, 34, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curtis, Timothy S. (Pub. No.: US 2008/0147812, hereinafter, “Curtis”) in view of Klassen et al. (Pub. No.: US 2006/0128404, hereinafter, “Klassen”).
Claims 27, 34, 40. Curtis teaches The system of claim 21 – refer to the indicated claim for reference(s).

Curtis does not explicitly teach:
wherein, if the selected one or more communication channels include SMS text messaging and the message exceeds a length permitted for SMS text messaging, the one or more processors are configured to perform further operations including: separating the message into a plurality of text messages; and displaying, to the user, a number of text messages that will be sent to transmit the message.
However, Klassen teaches: 
wherein, if the selected one or more communication channels include SMS text messaging and the message exceeds a length permitted for SMS text messaging, the one or more processors are configured to perform further operations including: separating the message into a plurality of text messages; and displaying, to the user, a number of text messages that will be sent to transmit the message. – in paragraph [0088] ([0088] “An SMS message may be limited in the number of characters it may comprise. This character length of an SMS message is network and SMS standard specific. Preferably, a message that is longer than the maximum size is automatically split into multiple messages. … For users it is convenient to know how many messages are being sent out because in some systems the user is going to pay for them on a per message basis.”)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Curtis with Klassen to include wherein, if the selected one or more communication channels include SMS text messaging and the message exceeds a length permitted for SMS text messaging, the one or more processors are configured to perform further operations including: separating the message into a plurality of text messages; and displaying, to the user, a number of text messages that will be sent to transmit the message, as taught by Klassen, in paragraph [0034], to provide a text messaging user interface for providing various types of text messaging communication functionality on a wireless text messaging device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449